t c memo united_states tax_court smarthealth inc k a semantodontics inc petitioner v commissioner of internal revenue respondent docket no filed date jeffrey n kelm denton n thomas and dennis i leonard for petitioner david a winsten and j robert cuatto for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for the taxable years ending date and date respectively the sole issue for decision is whether amounts which petitioner received from its customers in excess of the - - amounts petitioner was owed customer overpayments constitute gross_income in the year of receipt unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner is an arizona corporation whose principal_place_of_business was in phoenix arizona at the time the petition in this case was filed during the years at issue petitioner used the accrual_method of accounting for tax reporting purposes petitioner’s business petitioner’s business involved the manufacture sale and distribution of health care marketing materials health care educational materials and clinical and infection control products petitioner’s client base consisted of dental offices veterinary clinics and other health care professional offices located throughout the united_states and canada during the years at issue petitioner served approximately big_number customers the majority of petitioner’s business marketing was conducted through mail-order catalogs petitioner took orders for its products through the mail over the telephone and through sales representatives petitioner’s customers generally ordered small dollar amounts of merchandise with the average order amounting to approximately dollar_figure many of petitioner’s customers placed orders on a periodic basis during the years in issue petitioner received approximately orders per day it was petitioner’s goal and general practice to ship the ordered product on the same day the order was received with each shipment petitioner enclosed an invoice containing a description of the product the sales_price and applicable shipping and handling charges in addition petitioner mailed monthly statements to those customers who had outstanding balances payable to petitioner petitioner offered its customers a variety of payment options including open credit cash on delivery and payment by credit card petitioner’s customers who paid_by check sent their payments directly to a lockbox operated by marshall and isley thunderbird bank the lockbox agent it was the responsibility of the lockbox agent to empty the lockbox process the payments and deposit the payments to petitioner’s non-interest-bearing operating account each day the lockbox agent would send computer files to petitioner containing the payment data for the prior day which petitioner would use to update its accounts_receivable and other records - - overpayments refunds and credit balances some of petitioner’s customers remitted payment in excess of the amounts they actually owed in certain instances the customer would duplicate the required_payment by first paying pursuant to the product invoice and subsequently making payment according to a monthly statement issued by petitioner prior to the receipt of the customer’s initial payment ’ all overpayments were applied to the customer’s account generally producing a credit balance in favor of the customer petitioner’s marketing materials and shipping invoices contained a statement of its return policy the policy allowed customers to return any item with which the customer was not satisfied for any reason within days of receipt ’ the customer had the option of selecting a replacement a full refund or a credit to his account product returns during the taxable_year totaled dollar_figure which amounted to ' in their arguments the parties distinguish between overpayments and duplicate payments we however see no principled reason for distinguishing between the two accordingly in our opinion we shall refer only to customer overpayments which include overpayments of any amount in certain instances in which the customer was not completely satisfied with the delivered product but nonetheless intended to use it petitioner would negotiate with the customer an adjustment to the amount billed where the customer had previously paid the full invoice amount this adjustment would result in a credit in favor of the customer for purposes of this opinion we shall consider invoice adjustments as part of customer returns - - approximately dollar_figure percent of gross_sales with respect to the taxable_year product returns totaled dollar_figure approximately dollar_figure percent of gross_sales with regard to client credit balances resulting from overpayments or returns petitioner’s customers had the option of applying any or all of the credit balance to a subsequent purchase causing a refund check to be issued having the amount credited back to the customer’s credit card or retaining the credit balance in the customer’s account with petitioner petitioner did not routinely contact customers having a credit balance in their accounts due to the large number of orders the relatively small amount of the credit balance and the likelihood that the credit would be applied toward future purchases nonetheless it was the practice of petitioner’s customer service personnel to inform the customer of any credit balance on his or her account when the customer called to place an order in addition petitioner had a sales force of around employees who were dedicated to serving those customers who purchased petitioner’s infection control products approximately one-third of petitioner’s total customers the sales personnel were paid a commission on the amount of goods ordered given that the existence of the credit balance made additional sales more likely since the customer did not have to come out of pocket to the extent of the credit the sales personnel had an -- - incentive to inform their customers of the existence of any credit balance in the absence of direction from the customer petitioner retained the credit balance in the customer’s account if the customer placed a subsequent order the credit balance was automatically applied against the cost of such order if a client did not use or otherwise claim the amount reflected as a credit on his or her account it was petitioner’s practice to dispose_of such amounts pursuant to the unclaimed property laws of the jurisdictions in which its customers resided petitioner did not pay its customers interest with respect to the credit balances as of the close of the taxable_year big_number customers had credit balances on account with petitioner these balances totaled dollar_figure gross_sales during this period totaled dollar_figure as of date the number of customers having credit balances increased to big_number while the outstanding amount during the years in issue arizona followed a version of the uniform unclaimed property act of uupa see ariz rev stat ann secs to west under uupa intangible_property held or owing in the ordinary course of the holder’s business that has remained unclaimed by the owner for more than years is considered abandoned see uupa sec_2 8b u l a see also ariz rev stat ann sec west as a general_rule abandoned property must be delivered to the state of the owner’s last known residence see uupa sec_3 8b u l a see also ariz rev stat ann sec west of such balances grew to dollar_figure gross_sales during the taxable_year were dollar_figure ’ money received by petitioner which gave rise to a customer credit balance was deposited to petitioner’s general non-interest-bearing bank account the funds in this bank account were available to and used by petitioner for regular operating needs although petitioner did not maintain a separate_account for funds attributable to the customer credit balances such amounts were reflected as a liability on petitioner’s general ledger for financial_accounting purposes petitioner’s method_of_accounting and respondent’s determination in the course of an audit of petitioner’s taxable_year respondent determined that petitioner was reguired to include in income the amount of customer credit balances that had been outstanding for years or more during the years at issue petitioner continued this practice by including in income for financial and tax_accounting purposes the amounts represented by customer credit balances which had aged for years by way of the record does not reflect what portion of the credit balances were attributable to customer returns as opposed to customer overpayments petitioner nonetheless continued to consider the amounts of the customer credit balances that were brought into income as continued - - the notice_of_deficiency for the years in issue respondent determined that amounts represented by the customer credit balances outstanding as of the close of the taxable years in issue constitute income in such year to the extent not previously included in income regardless of how long each particular credit balance had been outstanding in response to respondent’s determination petitioner contends that the amounts reflected by the customer credit balances constitute income only if and when such credit balance is applied toward subsequent purchases opinion in his posttrial brief respondent now concedes that the portion of the customer credit balances attributable to product returns does not constitute gross_income to petitioner and we accept his concession in this regard given respondent’s concession the sole issue for decision is whether petitioner must include in income the customer overpayments remaining on hand at the close of the taxable periods in issue the parties agree that the issue should be analyzed under the claim_of_right_doctrine the claim_of_right_doctrine was established by the supreme continued an obligation in favor of the customer in other words the credit balance still appeared on the customer’s account and the customer was still entitled to have the balance refunded or applied toward additional purchases court in 286_us_417 in determining the proper taxable_year in which to include income generated from land the legal_title to which was subject_to litigation the court stated as follows if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent id pincite the supreme court elaborated on the claim_of_right_doctrine in 366_us_213 as follows when a taxpayer acquires earnings lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to their disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent north american oil consolidated co v burnet supra at p in such case the taxpayer has actual command over the property taxed--the actual benefit for which the tax is paid corliss v bowers supra u s this standard brings wrongful appropriations within the broad sweep of gross_income it excludes loans accordingly in order for the customer overpayments to be excluded from income petitioner must establish either of the following the existence of a consensual recognition of petitioner’s obligation to repay the overpayments to the remitting customers or the presence of a restriction on petitioner’s disposition of the customer overpayments - while the supreme court in james held that an explicit or implicit consensual recognition of the taxpayer’s obligation to repay a given sum is sufficient to avoid that sum's being treated as income pursuant to the claim_of_right_doctrine the court did not elaborate on what constitutes a consensual recognition numerous cases discussing the tax implications of the receipt of misappropriated funds have since interpreted the phrase either explicitly or through application as requiring a recognition of the repayment obligation on the part of the obligee as well as the obligor see 15_f3d_203 1st cir 3_f3d_625 2d cir affg tcmemo_1992_478 732_f2d_1459 6th cir affg tcmemo_1982_603 412_f2d_974 5th cir howard v commissioner tcmemo_1997_473 the present case however does not involve the receipt of misappropriated funds petitioner did not acquire the customer overpayments through any form of deceit rather the overpayments were the product of inattentive bookkeeping on the part of petitioner’s customers furthermore there is no indication that petitioner acted in bad faith with respect to the overpayments when petitioner processed the customer’s payment and realized that the customer had remitted an amount in excess of the amount owed petitioner immediately posted a credit to such customer’s account and treated the overpayment as a liability for financial_accounting purposes while respondent notes that petitioner did not routinely inform its customers of the existence of the customer credit balances we do not view this factor as decisive first we accept the testimony of dr hamann petitioner’s president and chief_executive_officer that the credit balances tended to be eliminated through their application toward the purchase_price of subseguent orders second we do not believe that petitioner intended for its customers to remain ignorant of the credit balances it was the practice of petitioner’s customer service personnel to inform those customers who placed calls to petitioner of the existence of any credit balance to their account furthermore the sales personnel charged with servicing approximately one-third of petitioner’s customers had an incentive to inform their customers of any credit balances as the existence of the credit balance would increase the likelihood of additional sales upon which such personnel collected a commission third dr hamann testified that customer satisfaction is of paramount importance to the financial success of petitioner’s operation given the limited number of health care professionals in need of the product line offered by petitioner we therefore do not believe petitioner would risk offending its customers by attempting to prevent their knowledge and use of the credit balance posted on their accounts there existed an implicit recognition on the part of petitioner and its customers that the customers would be entitled to have any amounts which they overpaid returned to them additionally the customers who submitted overpayments had at their disposal all of the information necessary to determine that they had in fact overpaid the invoice which petitioner included with the product shipment combined with a record of the customer’s disbursements would be sufficient for the customers to determine that they had a credit balance in their favor with petitioner given that the overpayments resulted from the conduct of petitioner’s customers as opposed to that of petitioner we believe that the level of knowledge which petitioner’s customers possessed in this case is sufficient to satisfy the existence of a consensual recognition of petitioner’s obligation to return the overpayments accordingly petitioner is not required to include in income pursuant to the claim_of_right_doctrine the amount of the customer credit balances attributable to customer overpayments which remain outstanding as of the close of the taxable_year given this determination we need not decide whether there existed a restriction on petitioner’s ability to dispose_of the customer overpayments to reflect the foregoing decision will be entered under rule
